
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


SUMMARY OF 2015 INCENTIVE COMPENSATION PLAN


        On March 25, 2015, the Compensation Committee of the Board of Directors
(the "Compensation Committee") of Comfort Systems USA, Inc. (the "Company")
authorized certain equity grants under the Company's Long-term Incentive Plan.
The Named Executive Officers are Mr. Brian E. Lane, President and Chief
Executive Officer; Mr. William George, III, Executive Vice President and Chief
Financial Officer; Mr. James Mylett, Senior Vice President—Service; Mr. Trent T.
McKenna, Senior Vice President and General Counsel; and Ms. Julie S. Shaeff,
Senior Vice President and Chief Accounting Officer.

Long-term Incentive Plan Grants

        The Compensation Committee determined grants under the Company's
Long-term Incentive Plan. These grants were determined based on the closing
price of the Company's common stock on March 25, 2015, the date the Compensation
Committee met to approve the grants. The distribution of awards under the
Long-term Incentive Plan is structured so that 30% of the awards were in the
form of stock options, 30% in the form of time vesting restricted stock units,
and 40% in the form of dollar-denominated performance vesting restricted stock
units.

        Time vesting restricted stock units.    The time vesting restricted
stock units vest in three equal installments over a three-year vesting schedule.

        Time vesting stock options.    The time vesting stock options are
exercisable at $19.67 per share, will expire at the earlier of ten years from
the date of grant or three months following the executive's termination from
employment with the Company, and vest in three equal installments over a
three-year vesting schedule.

        Dollar-denominated performance vesting restricted stock units.    The
dollar-denominated performance vesting restricted stock units ("PSUs") are
subject to two performance measures: 50% of the PSUs have an EPS measure and 50%
of the PSUs have a measure based on total shareholder return relative to the
Company's peer group. The PSUs have a three-year performance period and will be
eligible to vest at the end of the three-year performance period. Depending on
the Company's performance in relation to the established performance measures,
the awards may vest at 0-200% of the targeted amount. In the event the Company
achieves the necessary performance metrics, the value of the grant will be
determined in dollars and settled in stock, so that the actual number of shares
awarded will be based on the market price of the Company's common stock at the
end of the performance period.

        The 2015 awards were granted to the following executives for the purpose
of providing an incentive for those individuals to work for the Company's
long-term success:

Executive
  Time
Vesting
RSUs   Time
Vesting
Stock
Options   Dollar-
Denominated
Performance
Vesting RSUs
(Target)  

Brian E. Lane

    13,383     34,547   $ 351,000  

President and Chief Executive Officer

                   

William George, III

    8,157     21,055   $ 213,920  

Executive Vice President and Chief Financial Officer

                   

James Mylett

    4,728     12,205   $ 124,000  

Senior Vice President—Service

                   

Trent McKenna

    4,926     12,717   $ 129,200  

Senior Vice President and General Counsel

                   

Julie Shaeff

    2,917     7,530   $ 76,500  

Senior Vice President and Chief Accounting Officer

                   

--------------------------------------------------------------------------------



2015 Incentive Compensation Plan for Executive Officers

        On December 17, 2014, the Compensation Committee adopted the 2015 annual
incentive compensation for the Named Executive Officers, which is provided under
a stockholder approved plan intended to satisfy the requirements for
deductibility of performance-based compensation under Section 162(m) of the
Internal Revenue Code. The plan consists of two distinct elements. The first
element of the plan rewards the NEOs for obtaining certain target thresholds for
two financial metrics (the "Corporate Bonus"): 70% of the Corporate Bonus is
derived from meeting earnings per share ("EPS") target thresholds (the "EPS
Target Bonus") and 30% of the Corporate Bonus is derived from meeting free cash
flow ("FCF") target thresholds (the "FCF Target Bonus"). The second element of
the plan rewards the achievement of certain strategic performance metrics
individualized to focus on each NEO's role (the "Strategic Bonus").

        For the Corporate Bonus, the Compensation Committee has set a bonus
range based on a target that is correlated with the Company's annual EPS and
annual FCF. The range for the Corporate Bonus for Messrs. Lane and George will
be 20 to 150 percent of 90 percent of their respective annual base salaries. For
Mr. Mylett, the range for the Corporate Bonus will be 20 to 150 percent of
45 percent of his annual base salary. For Ms. Shaeff and Mr. McKenna, the range
for the Corporate Bonus will be 20 to 150 percent of 50 percent of their
respective annual base salaries. The EPS Target Bonus is zero until a certain
EPS threshold is met; it then scales from 20 to 50 percent of the EPS Target
Bonus on a straight-line basis as it moves from 77 percent of the EPS target to
100 percent of the EPS target. Should the Company's performance exceed the EPS
target, it then scales from 50 to 150 percent of the EPS Target Bonus on a
straight-line basis as it moves from 100 percent of the EPS target to
174 percent of the EPS target. The FCF Target Bonus is zero until a certain FCF
threshold is met; it then scales from 20 to 50 percent of the FCF Target Bonus
on a straight-line basis as it moves from 77 percent of the FCF target to
100 percent of the FCF target. Should the Company's performance exceed the FCF
target, it then scales from 50 to 150 percent of the FCF Target Bonus on a
straight-line basis as it moves from 100 percent of the FCF target to
174 percent of the FCF target.

        With regard to the Strategic Bonus, each NEO identifies his or her
strategic objectives. Such objectives are discussed and developed in
consultation with the CEO, in the case of Messrs. George, Mylett and McKenna,
the CFO in the case of Ms. Shaeff and with the Board of Directors in the case of
Mr. Lane. These objectives vary depending on the roles and responsibilities for
each NEO and are quantitatively measurable and focused on one or more strategic
initiatives important to the Company in 2015. Additionally, a component of the
Strategic Bonus is focused on the Company's overall safety performance. The
Company believes this focus on safety at a senior executive level helps to
encourage a proper "tone at the top" to create a safe working environment. For
each NEO, the range for the Strategic Bonus is zero to 200 percent of 10 percent
of annual base salary.

        Mr. Mylett has an additional short-term incentive based on achieving
specified metrics relating to the Company's overall service business (the
"Service Bonus") ranging from zero to 45 percent of his annual base salary. For
2015, Mr. Mylett is entitled to the greater of either (i) the sum of his
Corporate Bonus, Strategic Bonus, and Service Bonus or (ii) $200,000.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



SUMMARY OF 2015 INCENTIVE COMPENSATION PLAN
